Citation Nr: 0711337	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to burial benefits and plot interment allowance 
benefits.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran had verified periods of recognized guerilla 
service and service with the Regular Philippine Army from 
January 1943 to June 1945.  He also had a period of service 
as a Philippine Scout from March 1946 to February 1949.  The 
veteran died in February 2004 and the appellant is his 
surviving daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied the appellant's request 
for burial and plot interment allowance benefits.


FINDINGS OF FACT

1.  The veteran had a period of recognized guerilla service 
and served in the Regular Philippine Army and as a Philippine 
Scout during World War II.

2.  The veteran did not have recognized service in the United 
States Army, or any other branch of the United States Armed 
Forces, during World War II.

3.  The appellant has not submitted acceptable evidence of 
qualifying military service.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The veteran died in February 2004 due to bronchial 
asthma.

6.  At the time of death, the veteran was not receiving VA 
pension or compensation benefits.

7.  There were no claims for compensation or pension pending 
at the time of death that would have resulted in an award of 
compensation or pension.

8.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

9.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance, including funeral allowance, burial plot, 
and/or interment allowance, are not met.  38 U.S.C.A. §§ 
2302, 2303 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 
3.1605 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.
  
The appellant requests burial and interment allowance 
benefits for her father, a veteran of World War II, based on 
her assertion that he provided service to the United States 
Army following his period of recognized guerilla service.  
She credibly avers that she recalls seeing service records 
from the United States and has eloquently presented her 
recollection of stories her father told about his service 
during World War II.  The appellant has not, however, 
provided documentation showing that her father's service was 
with the United States Armed Forces.

The evidence of record shows that the veteran served 
honorably as a recognized guerilla and then in the Regular 
Philippine Army from January 1943 to June 1945.  A DD-214 
issued by the United States shows that the veteran enlisted 
as a Philippine Scout in March 1946 and served honorably from 
March 1947 until his discharge in February 1949.  A discharge 
certificate issued by the United States and dated in February 
1949 also shows honorable service as a private in the 
Philippine Scouts.  The evidence does not show that the 
veteran performed active duty services with a branch of the 
United States Armed Services.

The appellant submitted affidavits from people who knew the 
veteran during his lifetime and believed that his service was 
with a branch of the United States Armed Services.  The 
individuals did not make a distinction between service as a 
Philippine Scout as opposed to other types of service.  Other 
evidence of record reflects that the veteran died in February 
2004 as a result of bronchial asthma while under private 
care.  The appellant notified VA in April 2004.

During the veteran's life, he applied for VA compensation and 
pension benefits was not awarded any such benefits.  In a 
letter date September 8, 2003, VA denied his claim of 
entitlement to nonservice-connected pension as the basic 
eligibility requirements were not met due to his type of 
service.  He did not appeal this decision.  The appellant 
contends that her letter to VA received on September 8, 2004, 
should be interpreted as a notice of disagreement with 
respect to the claim; however, she did not express 
disagreement with the 2003 decision in the September 2004 
letter.  Thus, the Board cannot construe the appellant's 
correspondence as a notice of disagreement pursuant to 
38 C.F.R. § 20.201.

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  See 38 
C.F.R. § 3.1600(a).  If a veteran's death is not service 
connected, entitlement is based upon the following 
conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
in the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) in the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
that there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) that there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  See 38 C.F.R. § 3.1600(c).  If a veteran 
dies enroute while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  See 38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, a 
certain amount may be paid as a plot or interment allowance.  
Entitlement to a plot or interment allowance is subject, in 
part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

Based on a review of the evidence, the Board finds that 
service connection was not in effect for any disability 
during the veteran's lifetime; he was not receiving VA 
pension or compensation benefits at the time of death; there 
was no claim or claims for compensation or pension pending at 
the time of death that would have resulted in an award of 
compensation or pension; the veteran did not die while in a 
VA medical center, domiciliary, or nursing home, or at a 
facility under contract with VA, or while traveling under 
proper prior authorization and at VA expense to a specified 
place for the purpose of examination, treatment or care; the 
veteran was not discharged from service due to a disability 
incurred in or aggravated in the line of duty; and, he is not 
buried in a state or national cemetery.  As such, this case 
turns on whether the veteran had qualifying service for 
nonservice-connected pension benefits.  As noted above, the 
appellant has clearly set forth her recollection of stories 
showing that the veteran had honorable service during World 
War II.  She has not, however, shown that his service was a 
branch of the United States Armed Forces.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Commonwealth Army of the Philippines is recognized for 
eligibility for VA compensation, dependency and indemnity 
compensation, and burial allowance.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40(c).  VA regulations do not, however, 
allow for pension benefits based on service in the 
Commonwealth Army of the Philippines.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).  With 
respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant or 
obtained by VA is sufficient to prove qualifying service.  
Specifically, the appellant's statements are not acceptable 
evidence under 38 C.F.R. § 3.203 as they do not verify actual 
recognized service.  Thus, VA is bound by the certification 
of the service department which shows that the veteran's 
service was limited to the Philippine Commonwealth Army and 
as a Philippine Scout without direct service in the United 
States Armed Forces.  The Board fully acknowledges that the 
discharge documents were issued by the United States; 
however, the certificate clearly sets forth that the veteran 
served as a Philippine Scout.

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  The Board has carefully reviewed the 
appellant's statements regarding her father's military 
service in World War II, as well as the affidavits submitted.  
In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Burial benefits and plot interment allowance benefits are 
denied as a matter of law.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


